

115 HR 1182 IH: Intermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1182IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Rogers of Alabama (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require certain actions regarding Russian Federation noncompliance with the INF Treaty, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Intermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (B)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 (2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988.
 (3)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (4)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011.
 (5)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
 3.FindingsCongress makes the following findings: (1)The 2014, 2015, and 2016 Department of State reports entitled, Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, all stated that the United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500 km to 5,500 km, or to possess or produce launchers of such missiles.
 (2)The 2016 report also noted that the cruise missile developed by Russia meets the INF Treaty definition of a ground-launched cruise missile with a range capability of 500 km to 5,500 km, and as such, all missiles of that type, and all launchers of the type used or tested to launch such a missile, are prohibited under the provisions of the INF Treaty.
 (3)Potential consistency and compliance concerns regarding the INF Treaty noncompliant GLCM have existed since 2008, were not officially raised with the Russian Federation until 2013, and were not briefed to the North Atlantic Treaty Organization (NATO) until January 2014.
 (4)The United States Government is aware of other consistency and compliance concerns regarding Russia actions vis-à-vis its INF Treaty obligations.
 (5)Since 2013, senior United States officials, including the President, the Secretary of State, and the Chairman of the Joint Chiefs of Staff have raised Russian noncompliance with the INF Treaty to their counterparts, but no progress has been made in bringing the Russian Federation back into compliance with the INF Treaty.
 (6)In April 2014, General Breedlove, the Supreme Allied Commander Europe, correctly stated, A weapon capability that violates the INF, that is introduced into the greater European land mass, is absolutely a tool that will have to be dealt with … It can’t go unanswered..
 (7)The Department of Defense in its September 2013 report, Report on Conventional Prompt Global Strike Options if Exempt from the Restrictions of the Intermediate-Range Nuclear Forces Treaty Between the United States of America and the Union of Soviet Socialist Republics, stated that it has multiple validated military requirement gaps due to the prohibitions imposed on the United States as a result of its compliance with the INF Treaty.
 (8)It is not in the national security interests of the United States to be legally prohibited from developing dual-capable ground-launched cruise missiles with ranges between 500 and 5,500 kilometers, while Russia makes advances in developing and fielding this class of weapon systems.
 (9)A material breach of the INF Treaty by the Russian Federation affords the United States the right to invoke such breach as grounds for suspending the operation of the treaty in whole or in part.
			4.Compliance enforcement regarding Russian violations of the INF Treaty
 (a)Statement of united states policyIt is the policy of the United States as follows: (1)The actions undertaken by the Russian Federation in violation of the INF Treaty constitute a material breach of the treaty.
 (2)In light of the Russian Federation’s material breach of the INF Treaty, the United States is legally entitled to suspend the operation of the INF Treaty in whole or in part for so long as the Russian Federation continues to be in material breach.
 (3)For so long as the Russian Federation remains in noncompliance with the INF Treaty, the United States should take actions to encourage the Russian Federation return to compliance, including by—
 (A)providing additional funds for the capabilities identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062);
 (B)establishing a program of record pursuant to section 5 for a dual-capable road-mobile ground-launched cruise missile system with a maximum range of 5,500 kilometers; and
 (C)aggressively seeking additional missile defense assets in the European theater to protect United States and NATO forces from ground-launched missile systems of the Russian Federation that are in noncompliance with the INF Treaty.
					(b)Authorization of additional appropriations
 (1)In generalIn addition to any other amounts authorized to be appropriated for such purposes, there is authorized to be appropriated $500,000,000 for fiscal year 2018 for—
 (A)the development of active defenses to counter ground-launched missile systems with ranges between 500 and 5,500 kilometers;
 (B)counterforce capabilities to prevent attacks from these missiles; (C)facilitating the acquisition and transfer to allied countries of missile systems with ranges between 500 and 5,500 kilometers; and
 (D)countervailing strike capabilities to enhance the capabilities of the United States identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062).
 (2)DevelopmentOf the amount authorized to be appropriated by paragraph (1), $100,000,000 is authorized to be appropriated for activities undertaken to carry out section 5, including with respect to research and development activities.
 (3)OffsetNotwithstanding the amounts otherwise authorized to be appropriated for the National Nuclear Security Administration for Defense Nuclear Nonproliferation for fiscal year 2018, such authorization of amounts is hereby reduced by $500,000,000.
				5.Development of INF range ground-launched missile system
 (a)Establishment of a program of recordThe Secretary of Defense shall establish a program of record to develop a dual-capable road-mobile ground-launched cruise missile system with a range of between 500 to 5,500 kilometers. The Secretary shall ensure that such system is capable of achieving a flight test by not later than one year after the date of the enactment of this Act.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost, schedule, and feasibility to modify the tomahawk, standard missile-3, standard missile-6, long-range standoff cruise missile, and Army tactical missile system missiles for ground launch with a range of between 500 and 5,500 kilometers in order to provide any of the capabilities identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062).
 6.Notification requirement related to Russian Federation development of noncompliant systemsNot later than 15 days after the date of the enactment of this Act, and every 90 days thereafter during the five-year period beginning on such date of enactment, the Director of National Intelligence shall submit to the appropriate congressional committees and the President a report that includes a determination of each of the following:
 (1)Whether the Russian Federation has flight tested, produced, or possesses a system that is inconsistent with the INF Treaty.
 (2)Whether the Russian Federation possesses a system that meets the requirements for initial operational capability that is inconsistent with the INF Treaty.
 (3)Whether the Russian Federation has deployed, or is about to deploy, a system that is inconsistent with the INF Treaty.
 7.Limitation on availability of funds for certain activitiesNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2018 or any other fiscal year for the Department of Defense may be obligated or expended to extend the implementation of the New START Treaty for any year after 2021, permit flights by the Russian Federation over the United States or it allies pursuant to the Open Skies Treaty, or permit the approval of new or updated implementation decisions of the Open Skies Consultative Commission pursuant to Article X of the Open Skies Treaty, or any license or authorization to export any item or technology to a person or entity in the Russian Federation unless the President certifies to the appropriate congressional committees that the Russian Federation has verifiably eliminated all missiles that are in violation of or may be inconsistent with the INF Treaty.
 8.Report on anti-air warfare defense capabilityNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the number and location of Aegis Ashore sites with anti-air warfare capability necessary in Asia and Europe to defend deployed forces of the United States and United States allies from Russian ground-launched missile systems with a range of 500 to 5,500 kilometers.
		9.Review of RS–26 ballistic missile
 (a)In generalThe Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall conduct a review of the RS–26 ballistic missile of the Russian Federation.
 (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the review conducted under subsection (a). The report shall include—
 (1)a determination whether the RS–26 ballistic missile is covered under the New START Treaty or is a violation of the INF Treaty because Russia has flight-tested such missile to ranges covered by the INF Treaty in more than one warhead configuration; and
 (2)if the Secretary determines that the RS–26 ballistic missile is covered under the New START Treaty, a determination whether the Russian Federation—
 (A)has agreed through the Bilateral Consultative Commission that such a system is limited under the New START Treaty central limits; and
 (B)has agreed to an exhibition of such a system. (c)Effect of determinationIf the Secretary of State, with the concurrence of the Secretary of Defense and the Director of National Intelligence, determines that the RS–26 ballistic missile is covered under the New START Treaty and that the Russian Federation has not taken the steps described under subsection (b)(2), the United States Government shall consider for purposes of all policies and decisions that the RS–26 ballistic missile of the Russian Federation is a violation of the INF Treaty.
			10.United States actions regarding material breach of INF Treaty by the Russian Federation
 (a)Declaration of policyCongress declares that because of the Russian Federation’s violations of the INF Treaty, including the flight-test, production, and possession of prohibited systems, its actions have defeated the object and purpose of the INF Treaty, and thus constitute a material breach of the INF Treaty.
 (b)ReportNot later than 15 months after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains a determination of the President of whether the Russian Federation has flight-tested, produced, or is in possession of a ground-launched cruise missile or ground-launched ballistic missile with a range of between 500 and 5,500 kilometers during each of the four consecutive 90-day periods beginning on the date of the enactment of this Act.
 (c)United States actionsIf the determination of the President contained in the report required to be submitted under subsection (b) is that the Russian Federation has flight-tested, produced, or is in possession of any missile described in subsection (b) during each of the periods described in subsection (b), the President shall—
 (1)suspend the application of the INF Treaty with respect to the United States; and (2)notify the other state parties to the INF Treaty that the Russian Federation is in material breach of the INF Treaty and of the decision of the United States to suspend the application of the INF Treaty with respect to the United States.
				